Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 7/6/2021 are acknowledged.  Claims 1-4, 6-19, and 21-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 

Response to Arguments
Arguments filed 7/6/2021 have been considered.
	The applicant argues that the claims differ in that they require production by selection of a sub population of mutants physiologically unable to produce pigmentation that are avirulent and susceptible to antibiotics/microbicides. In doing so the applicant argues that there is a difference between lower virulence and avirulent and that Ball focuses on sterilization which would not leave any survivors.  The applicant also argues that avirulent survivors have no pigment and thus are different from the ones in Ball that are later destroyed by turning pigments into reactive species.  The applicant also argues that there is no teaching of the mutants being physiologically unable to produce pigment after the treatment. 


    PNG
    media_image1.png
    173
    730
    media_image1.png
    Greyscale

Figure 1 thefreedictionary.com/bleached retrieved 2/26/2022
	Ball also teaches that the survivors are damaged as the UV light causes DNA damage and the survivors are sick (para [0057]).  Further the bacteria become susceptible to peroxides (an antibiotic/microbicide) (para [0057]). Thus, while Ball does not expressly state that these survivors as physiologically unable to produce pigmentation that are avirulent, Ball describes that the DNA is damaged and that the pigmentation is destroyed.  These are part of the effects of the UV treatment described by the applicant along with Ball’s taught damage that leads to antimicrobial/microbicide susceptibility  (the inability to produce pigmentation is caused by DNA damage and the pigmentless bacteria produced are avirulent).  Further, the previous rejection rendered it obvious to do all the active steps of the claimed programmed controller and methods.  The effect of the active steps on bacteria is a result of bacteria biology and chemistry.  Ball further teaches the same resulting damage of DNA damage, a loss of antibiotic/microbicide resistance, and complete depigmentation.  Thus, it logically follows that carrying out the same active method steps as claimed would result in the same damage and avirulence in the surviving population.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 16 first recite in the preambles that the survivors are made susceptible to “microbicides”.  Part b) however recites the more specific term “antibiotic” (more specific based on the specification at the first paragraph of the background).  Part c) then reverts back to the more generic term “microbicide”.  It is thus unclear exactly what the survivors must be made susceptible to “microbicides” in general or the more specific limitation of “antibiotics”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0369560) in view of Offut et al. (US 2018/0154028).
	With regards to claim 1, Ball et al. teaches a system capable of the intended use of eradicating a majority of disease causing germs and produce avirulent phenotype survivors susceptible to microbicides using a light dose regiment (applies UV-A light to generate pigments and then uses UV-C light to convert the pigments into reactive oxygen species to leave survivors that are less virulent and now susceptible to peroxide microbicides (abstract and para [0054]-[0057]; claim 40) comprising: one or more light sources (UVA and UVC light sources).  Ball et al. teaches controlling the UV light sources to first emit a UVA light non-lethal pretreatment (used to cause the bacteria to generate pigments defenses to UVA light) to increase the production of pigment to the disease causing germs (for example MRSA; see background) and then simultaneously applying UVA and UVC light to the disease causing germs having increased pigment to eradicate the majority of the disease causing germs (by using the increased pigments to generate ROS) which results in less virulent survivors that are susceptible to peroxides (abstract and para [0054]-[0057]; claim 40).  Ball et al. teaches that the germs selected for treatment include one or more disease causing bacteria and fungi (para [0057]; teaches the system as a tool for fighting MRSA and VRSA; background).
	Ball et al. teaches that the UV light may be applied simultaneously, individually, or in an engineered form of pulses (para [0096]). By teaching that the light may be pulsed it also teaches that the opposite, continuous, may be done as a light is either pulsed or continuous.  Pulse frequency can also be adjusted to better target a specific microorganism (para [0094]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the light pulsed or continuous as taught by Ball et al. in order to achieve the desired treatment of the desired 
	As to cycling the application of pretreatment UVA and the simultaneous application of UVA and UVC light, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have repeated the taught treatment steps in order to generate more killed bacteria and/or more less virulent bacteria as desired.  
	Offut et al. teaches that UV sterilization methods may be automated through the use of processors in order to allow for automatic control (para [0098]; abstract). This includes connecting the processor to UV lights in order to control them (para [0045]). A persona having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used on ore more processors connected to the UV lights in order to allow for automatic control and automatic carrying out of the UV sterilization method/treatment.
	As to the step b) resulting in producing by selection a sub population of mutants physiologically unable to produce pigmentation that are avirulent and susceptible to antibiotics, Ball teaches that the survivors are bleached (destroy all color/pigment).  Ball also teaches that the survivors are damaged as the UV light causes DNA damage and the survivors are sick (para [0057]).  Further the bacteria become susceptible to peroxides (an antibiotic/microbicide) (para [0057]). Thus, while Ball does not expressly state that these survivors as physiologically unable to produce pigmentation that are avirulent, Ball describes that the DNA is damaged and that the pigmentation is destroyed.  These are part of the effects of the UV treatment described by the applicant along with Ball’s taught damage that leads to antimicrobial/microbicide susceptibility  (the inability to produce pigmentation is caused by DNA damage and the pigmentless bacteria produced are avirulent).  Further, the rejection renders it obvious 
	As to step c) being repeated so that disease causing bacteria and fungi are eliminated and leaving only the avirulant mutant survivors. The number of repeated steps is optimized above.  Repeating the steps multiple times results in this. 
	With regards to claim 2, the combination results in a device capable of cycling steps a) and b) the selected number RJC/jmcGAMA-105J62of times to generate the avirulent phenotype survivors susceptible to microbicides is based on the number of disease-causing germs and the distance the disease-causing germs are 3from the one or more light sources.  Additionally, Ball et al. teaches that more irradiation may be desirable when a user suspects greater contamination (para [0094]) and teaches that higher radiant power leads to more germicidal efficacy (para [0094]).  Thus a person having ordinary skill in the art would have found it obvious to have taken desired light intensity and number of germs into consideration motivated by an expectation of successfully achieving the desired end results.  Considering light intensity and power results in considering distance to target as light becomes less intense and less powerful the further from the source it is.  Additionally, the result of the cycling is based on the distance given the physics of light.
	With regards to claim 3, the combination results in the light dose regiment including a number of times the steps a and b are repeated (depending on the number of cycles selected by the desired optimization). 

	With regards to claim 6, Ball et al. teaches that the microbicides include one or more of antibiotics, antifungals, and antiseptics (teaches peroxides which are at least one of the listed microbicides; para [0057]).
	With regards to claim 7, Ball et al. teaches that the avirulent phenotype survivors susceptible to the microbicides include disease causing bacteria and fungi (para [0057]; teaches the system as a tool for fighting MRSA and VRSA; background).
	With regards to claim 8, carrying out the method of the combination results in cycling steps a) and b) the selected number of times can produce (intended use) and produces the avirulent phenotype survivors susceptible to microbicides which are 3stable over multiple generations.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are stable is a function of the biology of the bacteria when exposed to UVA and UVC light. 
	With regards to claim 9, carrying out the cycling steps a) and b) the selected number of times can produce (intended use) and produces the avirulent phenotype survivors susceptible to microbicides which are unable to produce a microbial biofilm associated with reoccurring infections.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are unable to form a biofilm is a function of the biology of the bacteria when exposed to UVA and UVC light. Additionally, Ball et al. teaches that the biofilms are damaged by the process and that destroying biofilms prevents infections (para [0057]-[0060]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious 
	With regards to claim 10, carrying out the cycling steps a) and b) the selected number of times can convert (intended use) and converts persisters in a microbial biofilm associated with reoccurring infections from a dormant state to a non-dormant state thereby making the persisters susceptible to microbicides. The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That persisters are converted from a dormant to a non dormant state to thus make them microbicide susceptive is a function of the naturally occurring biology of the bacteria when exposed to the taught UV treatment.  Additionally, Ball et al. teaches the same general biological pathways as the present specification including using the UVA light to generate pigments and then using the UVC light to use the pigments in generating ROS such that any survivors are less virulent and now susceptible to peroxides (biocides) (para [0057]).  Thus whatever made the bacteria originally resistant to microbicide has been overcome.  
	With regards to claim 11, carrying out the cycling can result in (intended use) and does result in DNA damage that results in permanently and genetically altered state unable to maintain normal gene regulation including production of virulence factors (the DNA damage leads to less virulence due to damage to pigmentation process) and germicidal resistance mechanisms that render the survivors susceptible to microbicides (at least peroxides) and non-infectious (lower virulence) (para [0057]).  Damaging DNA interferes with normal gene regulation, transcription, and translation (things that require normal undamaged DNA to function normally).   Additionally, this damage and result is a function of the biology of the bacteria when exposed to the UV light treatment taught by the combination.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  

	With regards to claim 13, Ball et al. teaches performing the cycled light treatment on an inert surface (surface of the luer connector) (abstract).  Ball et al. does not explicitly specify combining this with microbicides to eradicate a majority of the germs on the inert surface.  Ball et al., however, does teach that some germs may survive and that they are susceptible to peroxides which have a synergistic effect on lethality when combined with the light treatment.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have also treated the surface with peroxides in order to achieve synergistic lethality of germs on the surfaces resulting in eradicating most germs on the surface.  Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have repeated the treatment of the surface with UV light and peroxides in order to achieve the desired level of sterility. 
	With regards to claim 14, the UV light treatment is capable of producing and does produce avirulent phenotype survivors susceptible to microbicides which are 3stable over multiple generations.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are stable is a function of the biology of the bacteria when exposed to UVA and UVC light. 
	With regards to claim 15, carrying out the method of the combination results in cycling steps a) and b) the selected number of times can produce (intended use) and produces the avirulent phenotype .

Claims 16-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0369560)
	With regards to claim 16, Ball et al. teaches a method of eradicating a majority of disease causing germs and producing avirulent phenotype survivors susceptible to microbicides using a light dose regiment (applies UV-A light to generate pigments and then uses UV-C light to convert the pigments into reactive oxygen species to leave survivors that are less virulent and now susceptible to peroxide microbicides (abstract and para [0054]-[0057]; claim 40). Ball et al. teaches controlling the UV light sources to first emit a UVA light non-lethal pretreatment (used to cause the bacteria to generate pigments defenses to UVA light) to increase the production of pigment to the disease causing germs (for example MRSA; see background) and then simultaneously applying UVA and UVC light to the disease causing germs having increased pigment to eradicate the majority of the disease causing germs (by using the increased pigments to generate ROS) which results in less virulent survivors that are susceptible to peroxides (abstract and para [0054]-[0057]; claim 40).  Ball et al. teaches that the germs selected for treatment include one or more disease causing bacteria and fungi (para [0057]; teaches the system as a tool for fighting MRSA and VRSA; background).

	As to cycling the application of pretreatment UVA and the simultaneous application of UVA and UVC light, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have repeated the taught treatment steps in order to generate more killed bacteria and/or more less virulent bacteria as desired.  
	It is taken that the method results in eradicating a majority of the germs.  Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have repeated the treatment of the surface with UV light and peroxides in order to achieve the desired level of sterility.
	As to the step b) resulting in producing by selection a sub population of mutants physiologically unable to produce pigmentation that are avirulent and susceptible to antibiotics, Ball teaches that the survivors are bleached (destroy all color/pigment).  Ball also teaches that the survivors are damaged as the UV light causes DNA damage and the survivors are sick (para [0057]).  Further the bacteria become susceptible to peroxides (an antibiotic/microbicide) (para [0057]). Thus, while Ball does not expressly state that these survivors as physiologically unable to produce pigmentation that are avirulent, Ball 
	As to step c) being repeated so that disease causing bacteria and fungi are eliminated and leaving only the avirulant mutant survivors. The number of repeated steps is optimized above.  Repeating the steps multiple times results in this. 
	With regards to claim 17, the combination results in the cycling steps a) and b) the selected number RJC/jmcGAMA-105J62of times to generate the avirulent phenotype survivors susceptible to microbicides is based on the number of disease-causing germs and the distance the disease-causing germs are 3from the one or more light sources (UVA and UVC sources).  Additionally, Ball et al. teaches that more irradiation may be desirable when a user suspects greater contamination (para [0094]) and teaches that higher radiant power leads to more germicidal efficacy (para [0094]).  Thus a person having ordinary skill in the art would have found it obvious to have taken desired light intensity and number of germs into consideration motivated by an expectation of successfully achieving the desired end results.  Considering light intensity and power results in considering distance to target as light becomes less intense and less powerful the further from the source it is.  Additionally, the result of the cycling is based on the distance given the physics of light.

	With regards to claim 19, Ball et al. teaches selecting certain wavelengths of UVA and UVC light for use (para [0054], [0058], [0088]) and teaches controlling light power and exposure time (para [0094]).  Thus the light regiment includes one or more of the listed parameters.
	With regards to claim 21, Ball et al. teaches that the microbicides include one or more of antibiotics, antifungals, and antiseptics (teaches peroxides which are at least one of the listed microbicides; para [0057]).
	With regards to claim 22, Ball et al. teaches that the avirulent phenotype survivors susceptible to the microbicides include disease causing bacteria and fungi (para [0057]; teaches the system as a tool for fighting MRSA and VRSA; background).
	With regards to claim 23, carrying out the method of the combination results in cycling steps a) and b) the selected number of times produces the avirulent phenotype survivors susceptible to microbicides which are 3stable over multiple generations.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are stable is a function of the biology of the bacteria when exposed to UVA and UVC light. 
	With regards to claim 24, carrying out the cycling steps a) and b) the selected number of times produces the avirulent phenotype survivors susceptible to microbicides which are unable to produce a microbial biofilm associated with reoccurring infections.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are unable to form a biofilm is a function of the biology of the bacteria when exposed to UVA and UVC light. Additionally, Ball et al. teaches that the biofilms are damaged by the process and 
	With regards to claim 25, carrying out the cycling steps a) and b) the selected number of times converts persisters in a microbial biofilm associated with reoccurring infections from a dormant state to a non-dormant state thereby making the persisters susceptible to microbicides. The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That persisters are converted from a dormant to a non dormant state to thus make them microbicide susceptive is a function of the naturally occurring biology of the bacteria when exposed to the taught UV treatment.  Additionally, Ball et al. teaches the same general biological pathways as the present specification including using the UVA light to generate pigments and then using the UVC light to use the pigments in generating ROS such that any survivors are less virulent and now susceptible to peroxides (biocides) (para [0057]).  Thus whatever made the bacteria originally resistant to microbicide has been overcome.  
	With regards to claim 26, carrying out the cycling results in DNA damage that results in permanently and genetically altered state unable to maintain normal gene regulation including production of virulence factors (the DNA damage leads to less virulence due to damage to pigmentation process) and germicidal resistance mechanisms that render the survivors susceptible to microbicides (at least peroxides) and non-infectious (lower virulence) (para [0057]).  Damaging DNA interferes with normal gene regulation, transcription, and translation (things that require normal undamaged DNA to function normally).   Additionally, this damage and result is a function of the biology of the bacteria when exposed to the UV light treatment taught by the combination.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  

	With regards to claim 28, Ball et al. teaches performing the cycled light treatment on an inert surface (surface of the luer connector) (abstract).  Ball et al. does not explicitly specify combining this with microbicides to eradicate a majority of the germs on the inert surface.  Ball et al., however, does teach that some germs may survive and that they are susceptible to peroxides which have a synergistic effect on lethality when combined with the light treatment.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have also treated the surface with peroxides in order to achieve synergistic lethality of germs on the surfaces resulting in eradicating most germs on the surface.  Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have repeated the treatment of the surface with UV light and peroxides in order to achieve the desired level of sterility. 
	With regards to claim 29, the UV light treatment produces avirulent phenotype survivors susceptible to microbicides which are 3stable over multiple generations.  The method done by the combination is the same as the claimed method and is done on the same bacteria (MRSA) as the applicant’s disclosure.  That the survivors are stable is a function of the biology of the bacteria when exposed to UVA and UVC light. 
	With regards to claim 30, carrying out the method of the combination results in cycling steps a) and b) the selected number of times produces the avirulent phenotype survivors susceptible to microbicides.  The method done by the combination is the same as the claimed method and is done on .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0369560) in view of Offut et al. (US 2018/0154028) as applied to claim 1 and further in view of Cole (US 2017/0296686).
	This rejection is presented additionally and alternatively to the one above.
	Cole teaches that distance from a UV light to a target is important to take into account in order to insure the desired light treatment (intensity) is achieved at the target (abstract and para [0057]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have based determinations about the settings and conditions of the UV light treatment on distance between the lamps and the target in order to increase the likelihood of successful UV treatment/sterilization. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0369560) in view of Cole (US 2017/0296686).
	This rejection is presented additionally and alternatively to the one above.
	Cole teaches that distance from a UV light to a target is important to take into account in order to insure the desired light treatment (intensity) is achieved at the target (abstract and para [0057]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799